9DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response the application number 16/816,089 filed on 3/11/2020.
Status of Claims
Claims 1-25 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 15-16, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu et al. (US 2013/0013567) “Constantinescu”, in view of Chambliss et al. (US 2014/0359244) “Chambliss”.
Regarding Claim 1; Constantinescu discloses a computer-implemented method for partitioning of deduplication domains in a storage system, comprising: 
constructing a data structure having multiple nodes representing data chunks and edges between the nodes representing a weighting of deduplication references between the data chunks (Constantinescu: Abs. - representing a file system as a graph, wherein each node in the graph represents a file and each edge in the graph represents file chunks common to the files associated with the nodes connected by the edge; paragraphs [0035-0037] – nodes with edges in the graph may be associated with a value (or weight)); 
performing clustering of the nodes of the data structure to split the nodes into clusters of tightly related nodes based on the weightings of the edges (Constantinescu: paragraph [0039, 0043] – generating one or more clusters of densely connected nodes as cluster 666 in FIG. 6B. Such clusters are candidates for storing in individual data storage media if their data fit on the media)
Constantinescu does not explicitly disclose migrating the data chunks represented by a cluster of nodes to a deduplication domain to restrict deduplication to between only the data chunks in the deduplication domain. However, Chambliss discloses migrating the data chunks represented by a cluster of nodes to a deduplication domain to restrict deduplication to between only the data chunks in the deduplication domain (Chambliss:  paragraph [0022] – the assignment of data elements to different de-duplication domains is restricted by the virtualizer such that certain sub-volumes must be assigned to similar domains; paragraph [0038] – The data in a sub-volume may be subject to de-duplication processing in conjunction with itself and with the data in other sub-volumes in the same domain, and only in the same domain). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Constantinescu to include the feature of Chambliss. One would have been motivated to make this combination to include technique of deduplication with partitioning that assigning a sub-volume to a de-duplication domain to improve deduplication effectiveness and performance issues when applied to large-scale storage system as taught by Chambliss.
Regarding Claim 2; Chambliss discloses the method as claimed in claim 1, wherein migrating the data chunks is controlled by a controlling system that has knowledge of available resources of the storage system (Chambliss: paragraph [0025] –Placement of sub-volumes into domains is periodically reassessed to improve de-duplication effectiveness. Reassessments may be conducted for various reasons, including, but not limited to, a change in data content, a recently created sub-volume, and/or a need to re-balance de-duplication domains. In one embodiment, the de-duplication domain corresponds to a set of physical resources, such as a storage controller having nodes with dedicated storage locations).  
Regarding Claim 3; Chambliss discloses the method as claimed in claim 1, including: automatically deciding to split a storage domain according to resource (Chambliss: paragraph [0025]; also see Constantinescu: Fig. 7 – step 705; paragraph [0039]).  
Regarding Claim 5; Chambliss discloses the method as claimed in claim 1, wherein a deduplication domain is allocated to a core storage controller and the core storage controller includes a deduplication database including references of data chunks in the deduplication domain (Chambliss: Fig. 6; paragraphs [0036-0039]).  
Regarding Claim 6; Constantinescu discloses wherein the data structure is a graph data structure treated as a community structure (Constantinescu: Fig. 6A; paragraph [0004]).  
Regarding Claim 7; Constantinescu discloses the method as claimed in claim 1, wherein performing clustering of the nodes by clustering techniques includes identifying tightly related data chunks and dropping a minimum number of deduplication references (Constantinescu: Abs.; paragraph [0039, 0043]). 
Regarding Claim 9; Chambliss discloses providing a staging area for new data chunks including a reference structure of possible deduplication domains into which a new data chunk may be migrated; carrying out a sampling period for a new data chunk to compare input/output operations for the new data chunk to the reference structure for the deduplication domains; and selecting a deduplication domain for the new data chunk based on a number of hits to the reference structure indicating deduplication references (Chambliss: Fig. 6; paragraphs [0039-0040] – The tools in the form of the manager (632), director (634), and assessment manager (636) function to select a domain for data associated with a write operation or to select a domain for a set of sub-volumes based on comparison of content affinity. The tools in the form of the summarizers function to compute a content summary for each of the set of sub-volumes, and the loggers function to process received data into data chunks and to compute a fingerprint for the data chunk. In addition, the loggers record the fingerprint and an address for the data chunk in the fingerprint log for the sub-volume in receipt of the data. In one embodiment, the content summary is limited to each of the considered sub-volumes. The manager (632) functions to compute the content affinity between each of the volumes under consideration to receive data, and the volume or data under consideration for migration. Based on the content affinity, the director (634) selects a domain in the storage system (640) for migration or receipt of data. In one embodiment, the director (634) dynamically migrates the third sub-volume or data under consideration into the selected domain. The assessment manager (636) obtains content feature summaries for sets of sub-volumes from the summarizers (668), (678), (688). Received data may be assessed for placement in a specific volume, and a sub-volume may be independently assessed for migration. With respect to migration, the assessment manager (636) re-assesses assignment of one of the sub-volumes or one set of sub-volumes to one of the domains. The re-assessment includes identification of a select sub-volume or select set of sub-volumes and domain for re-assignment and computation of a change in de-duplication benefit with the re-assignment).  
Regarding Claim 16; Chambliss discloses a controlling component for automatically deciding to split a storage domain according to resource requirements and controlling migration of the data chunks, wherein the controlling component has knowledge of available resources of the storage system (Chambliss: paragraph [0025]).

Regarding Claims 15, 18 and 24-25; note the rejection of claims 1, 5 and 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu et al. (US 2013/0013567) “Constantinescu”,  in view of Chambliss et al. (US 2014/0359244) “Chambliss”, and further in view of Harnik et al. (US 8,984,092) “Harnik”.
Regarding Claim 4; Chambliss discloses the method as claimed in claim 1, including: referencing a deduplication database for each deduplication domain, the deduplication database including references of data chunks in the deduplication domain (Chambliss: Fig. 6, De-duplication domain 660 reference to databases 620,622 and 624); 
Constantinescu and Chambliss do not explicitly disclose merging two deduplication domains based on a similarity of the deduplication databases. However, Harnik discloses merging two deduplication domains based on a similarity of the deduplication databases (Harnik: col. 10, lines 33-35 - determine which data should be collocated to the same deduplication domain). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date3 of the claimed invention was made to combine the invention of Constantinescu and Chambliss to include the feature of Harnik. One would have been motivated to make this combination to include collocating the data belonging to the same clusters or logical entities to the same deduplication domain as taught by Harnik.
Regarding Claim 17; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu et al. (US 2013/0013567) “Constantinescu”,  in view of Chambliss et al. (US 2014/0359244) “Chambliss”, and further in view of Jaidka et al. (US 2016/0239581) “Jaidka”.
Regarding Claim 8; Constantinescu and Chambliss do not explicitly disclose wherein constructing the data structure includes: adding a new node and a new edge when a new deduplication reference is created with a new data chunk; incrementing edge weightings when a new deduplication reference is created between existing data chunks; and decrementing edge weightings when a deduplication reference is removed between existing data chunks.  However, Jaidka discloses adding a new node and a new edge when a new deduplication reference is created with a new data chunk (Jaidka: Fig. 7 – new node 708 is added); incrementing edge weightings when a new deduplication reference is created between existing data chunks; and decrementing edge weightings when a deduplication reference is removed between existing data chunks (Jaidka: paragraphs [0049, 0052- 0053] – increasing or decreasing weights of edges based on co-occurrences or corresponding terms; The graph represents a structure for storing the metrics of the terms and for analyzing the metrics to determine how the story is trending. In other words, if the metrics of the story terms (or the associated weights of nodes and edges) are increasing over time, the increase indicates that the story is trending. Conversely, the metrics (or weights) decreasing and falling below a threshold indicates that the story is losing interest with users. Further, if an additional term not previously present in the story connects to at least one of the existing story terms (e.g., a weight of an edge connection a node of the additional term to a node on an existing story term increase beyond a threshold), that indicates that the story is expanding to include the additional term. Similarly, some existing terms are removed from the story when the weights of the corresponding edge or nodes diminish over time.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Constantinescu and Chambliss to include the feature of Jaidka. One would have been motivated to make this combination to detect a trend in social media posts on one or more social media platforms as taught by Jaidka.
Regarding Claim 18; note the rejection of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Chambliss et al. (US 2014/0359244) “Chambliss”, and further in view of Perlman et al. (US 2020/0177382) “Perlman”.
Regarding Claim 23; Chambliss does not explicitly disclose wherein the deduplication domains are provided by core storage controllers in a cloud environment.  However, Perlman discloses wherein the deduplication domains are provided by core storage controllers in a cloud environment (Perlman: Fig. 1; paragraphs [0028, 0035] – The deduplication controller 108 is configured to run one or more deduplication processes in the storage array 104 in order to avoid storing duplicate data items in at least one deduplication domain of the storage array 104; storage array 140 may be part of a cloud storage system). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Chambliss to include the feature of Perlman. One would have been motivated to make this combination to use cloud storage system to provide more efficient use of storage resources in multi-tenant storage systems, potentially leading to cost and complexity reductions and associated performance improvements as taught by Perlman (par. 020).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being participated by Chambliss et al. (US 2014/0359244) “Chambliss”.
Regarding Claim 10; Chambliss discloses a computer-implemented method for partitioning of deduplication domains in storage systems, comprising:
providing a staging area for new data chunks including a reference structure of possible deduplication domains into which a new data chunk may be migrated; carrying out a sampling period for a new data chunk to compare input/output operations for the new data chunk to the reference structure for the deduplication domains; and P201906112US01/TUC1P620Page 31 of 33selecting a deduplication domain for the new data chunk based on a number of hits to the reference structure indicating deduplication references (Chambliss: Fig. 6; paragraphs [0039-0040] – The tools in the form of the manager (632), director (634), and assessment manager (636) function to select a domain for data associated with a write operation or to select a domain for a set of sub-volumes based on comparison of content affinity. The tools in the form of the summarizers function to compute a content summary for each of the set of sub-volumes, and the loggers function to process received data into data chunks and to compute a fingerprint for the data chunk. In addition, the loggers record the fingerprint and an address for the data chunk in the fingerprint log for the sub-volume in receipt of the data. In one embodiment, the content summary is limited to each of the considered sub-volumes. The manager (632) functions to compute the content affinity between each of the volumes under consideration to receive data, and the volume or data under consideration for migration. Based on the content affinity, the director (634) selects a domain in the storage system (640) for migration or receipt of data. In one embodiment, the director (634) dynamically migrates the third sub-volume or data under consideration into the selected domain. The assessment manager (636) obtains content feature summaries for sets of sub-volumes from the summarizers (668), (678), (688). Received data may be assessed for placement in a specific volume, and a sub-volume may be independently assessed for migration. With respect to migration, the assessment manager (636) re-assesses assignment of one of the sub-volumes or one set of sub-volumes to one of the domains. The re-assessment includes identification of a select sub-volume or select set of sub-volumes and domain for re-assignment and computation of a change in de-duplication benefit with the re-assignment).  
Regarding Claim 11; Chambliss discloses wherein the staging area is a staging storage controller serving input/output operations for a data chunk during the sampling period with no deduplication and the possible deduplication domains are each provided by a core storage controller having a deduplication database (Chambliss: Fig. 6; paragraphs [0039-0040]).  
Regarding Claim 12; Chambliss discloses wherein the reference structure is populated from the deduplication database of each core storage controller (Chambliss: Fig. 6; paragraphs [0039-0040]).  
Regarding Claim 13; Chambliss discloses wherein for each input/output operation hit to a reference in the reference structure for a data chunk, the chunk or data logs which deduplication domain the reference in the reference structure was from (Chambliss: Fig. 6; paragraphs [0039-0040]).  
Regarding Claim 14; Chambliss discloses migrating the data chunk to a core storage controller of the selected deduplication domain by remote copy and updating hosts to use the core storage controller copy (Chambliss: Fig. 6; paragraph [0036] – data storage 640 may be remote with access to the storage provide across a network).  
Regarding Claims 20-22; note the rejection of claims 10-13. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153